DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/24/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 20, 21, 23, 34-36, 38, and 39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (WO 2016/159479 A1) as set forth in the Non-Final Rejection filed 08/30/211 is NOT overcome by the Applicant’s amendments.

4.	The rejection of Claim 33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/159479 A1) in view of Hayer et al. (US 2015/0322198 A1) as set forth in the Non-Final Rejection filed 08/30/211 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2018/0123049 A1 as the English equivalent of WIPO publication WO 2016/159479 A1 (herein referred to as “Lee et al.”).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 20, 21, 23, 34-36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (WO 2016/159479 A1).
	Lee et al. discloses the following compound:

    PNG
    media_image1.png
    302
    415
    media_image1.png
    Greyscale

(page 21) such that Q = Applicant’s formula (QL) (with L1 = bond and Q1 = electron-withdrawing group (substituted triazinyl)), HL = donor group (N-carbazolyl), and Ra-b = Ara-b = aromatic ring system which has 6 aromatic ring atoms (phenyl) of Applicant’s formula (I); HL = Applicant’s Formula (H-5) (with h = p = 0).  Lee et al. further discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    402
    655
    media_image2.png
    Greyscale


(Fig. 1) comprising anode (10), hole-injecting layer (23), hole-transporting layer (25), light-emitting layer (40), electron-transporting layer (55), electron-injecting layer (53), and cathode ([0074]).  Its inventive compounds comprising an electron donor group and an electron acceptor group serve as TADF dopant (i.e., emitter) material (in combination with host material) in the light-emitting layer (Abstract; [0076]).  The layers are formed via coating methods such as spin coating (involving dissolution of materials in a solvent) ([0085]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/159479 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Lee et al. discloses the composition comprising at least one compound according to Claim 20 as shown above.  Lee et al. discloses its inventive compounds as dopant material that have improved quantum efficiencies; they comprise electron donating and accepting groups which can be selected to produce red, green, and blue colors ([0076]).  However, Lee et al. does not explicitly disclose the oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic electroluminescent (EL) devices (OLEDs) (Abstract); its polymers according to formula (I) further contains units “which influence the emission colour of the resultant polymers” ([0027], [0033]).  Such units comprise aromatic and/or conjugated structures that serve as emitters; compounds containing donor and acceptor substituents are preferred ([0041]).  It would have been obvious to incorporate the compound as disclosed by Lee et al. to the polymer (as the further unit) as disclosed by Hayer et al.  The motivation is provided by the disclosure of Lee et al., which discloses emitters in an identical field of invention (containing donor and acceptor units) with improved quantum efficiencies.

Response to Arguments
1 = bond and Q1 = electron-withdrawing group (substituted triazinyl)) which still reads on the Applicant’s formula (I).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786